Exhibit  10-3
 

 
GUARANTY


GUARANTY (the “Guaranty”), dated as of May 7 , 2008, by Cellceutix Pharma, Inc.,
a Delaware corporation with an address of 187 Ballard St., Suite A225,
Wilmington, MA 01887 (the “Guarantor”), in favor of   Putnam Partners, White
Star LLC Dahlia Nordlicht  (the “Secured Parties”).
 


WHEREAS, the Guarantor is a subsidiary or affiliate of Cellceutix Corporation
(the “Borrower”); and


WHEREAS, in accordance with a certain convertible promissory note, dated as of
the date hereof (the “Note”), executed by the Borrower, and certain related
agreements between the Borrower and the Secured Party (collectively, as amended,
restated, or extended from time to time, the “Loan Documents”), the Secured
Party has agreed to loan to the Borrower up to Four Hundered Thousand  Dollars
($400,000.00)] (the “Loan”); and


WHEREAS, the Secured Party’s willingness to extend the loan is conditioned upon
the Guarantor executing and delivering this Guaranty; and


WHEREAS, the aforesaid Loan will be beneficial to the Guarantor inasmuch as the
proceeds of the Loan to the Borrower will indirectly benefit the Guarantor;


NOW, THEREFORE, in order to induce the Secured Party to make the Loan to the
Borrower pursuant to the Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Guarantor, the Guarantor hereby agrees as follows:


1.           Guaranty of Payment and Performance.  The Guarantor hereby
guarantees to the Secured Party the full and punctual payment when due (whether
at maturity, by acceleration or otherwise), and the performance, of all
liabilities, agreements and other obligations of the Borrower to the Secured
Party, whether direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, now existing or hereafter arising or acquired (whether by
way of discount, letter of credit, lease, loan, overdraft or otherwise),
including without limitation all obligations under the Loan Documents
(collectively, the “Obligations”).  This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance of the
Obligations and not of their collectibility only and is in no way conditioned
upon any requirement that the Secured Party first attempt to collect any of the
Obligations from the Borrower or resort to any security or other means of
obtaining their payment.  Should the Borrower default in the payment or
performance of any of the Obligations, the obligations of the Guarantor
hereunder shall become immediately due and payable to the Secured Party, without
demand or notice of any nature, all of which are expressly waived by the
Guarantor.  Payments by the Guarantor hereunder may be required by the Secured
Party on any number of occasions.


2.           Guarantor’s Agreement to Pay.  The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to the Secured Party, on
demand, all reasonable costs and expenses (including court costs and reasonable
legal expenses) incurred or expended by the Secured Party in connection with
enforcement of this Guaranty,  together with interest on amounts recoverable
under this Guaranty from the time such amounts become due under this Guaranty
until payment, at the rate per annum equal to the default rate set forth in the
Notes; provided that if such interest exceeds the maximum amount permitted to be
paid under applicable law, then such interest shall be reduced to such maximum
permitted amount.


3.           Unlimited Guaranty.  The liability of the Guarantor hereunder shall
be unlimited to the extent of the Obligations and the other obligations of the
Guarantor hereunder (including, without limitation, under Section 2 above).


4.           Waivers by Guarantor; Secured Party’s Freedom to Act.  The
Guarantor agrees that the Obligations will be paid and performed strictly in
accordance with their respective terms regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Secured Party with respect thereto.  The Guarantor waives
presentment, demand, protest, notice of acceptance, notice of Obligations
incurred and all other notices of any kind, all defenses which may be available
to Borrower by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshalling of assets
of the Borrower, and all suretyship defenses generally. Without limiting the
generality of the foregoing, the Guarantor agrees to the provisions of any
instrument evidencing, securing or otherwise executed in connection with any
Obligation and agrees that the obligations of the Guarantor hereunder shall not
be released or discharged, in whole or in part, or otherwise affected by (i) the
failure of the Secured Party to assert any claim or demand or to enforce any
right or remedy against the Borrower; (ii) any extensions or renewals of any
Obligation; (iii) any rescissions, waivers, amendments or modifications of any
of the terms or provisions of any agreement evidencing, securing or otherwise
executed in connection with any Obligation (provided, that, the obligations of
the Guarantor hereunder shall be appropriately modified to reflect any amendment
or modification of the Obligations); (iv) the substitution or release of any
entity primarily or secondarily liable for any Obligation; (v) the adequacy of
any rights the Secured Party may have against any collateral or other means of
obtaining repayment of the Obligations; (vi) the impairment of any collateral
securing the Obligations, including without limitation the failure to perfect or
preserve any rights the Secured Party might have in such collateral or the
substitution, exchange, surrender, release, loss or destruction of any such
collateral; or (vii) any other act or omission which might in any manner or to
any extent vary the risk of the Guarantor or otherwise operate as a release or
discharge of any other guarantor, all of which may be done without notice to the
Guarantor.


5.           Unenforceability of Obligations Against Borrower.  If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Obligations, or if any of the Obligations have become
irrecoverable from the Borrower by operation of law or for any other reason,
this Guaranty shall nevertheless be binding on the Guarantor to the same extent
as if the Guarantor at all times had been the principal obligor on all such
Obligations. In the event that acceleration of the time for payment of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of any agreement evidencing, securing or otherwise
executed in connection with any Obligation shall be immediately due and payable
by the Guarantor.


6.           Subrogation; Subordination.  Until the payment and performance in
full of all Obligations, the Guarantor shall not exercise any rights against the
Borrower arising as a result of payment by any Guarantor hereunder, by way of
subrogation or otherwise, and will not prove any claim in competition with the
Secured Party or its affiliates in respect of any payment hereunder in
bankruptcy or insolvency proceedings of any nature; the Guarantor will not claim
any set-off or counterclaim against the Borrower in respect of any liability of
the Guarantor to the Borrower; and the Guarantor waives any benefit of and any
right to participate in any collateral which may be held by the Secured
Party.  The payment of any amounts due with respect to any indebtedness of the
Borrower now or hereafter held by the Guarantor is hereby subordinated to the
prior payment in full of the Obligations.  The Guarantor agrees that after the
occurrence of any default in the payment or performance of the Obligations,
after the expiration of any applicable cure period, it will not demand, sue for
or otherwise attempt to collect after such time any such indebtedness of the
Borrower to the Guarantor until the Obligations shall have been paid in full.
If, notwithstanding the foregoing sentence, the Guarantor shall collect, enforce
or receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Party and be paid over to the Secured Party on account of the Obligations
without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.


7.           Further Assurances.  The Guarantor agrees to do all such things and
execute all such documents, as the Secured Party may consider reasonably
necessary or desirable to give full effect to this Guaranty and to perfect and
preserve the rights and powers of the Secured Party hereunder.


8.           Termination; Reinstatement.  This Guaranty shall remain in full
force and effect until the earlier of: (i) the Obligations are paid in full or
otherwise satisfied (including by the conversion in full of the Notes) (other
than contingent indemnity obligations), and not subject to any recapture or
preference in bankruptcy or similar proceedings, and the Secured Party has no
further commitment to extent credit to the Borrower or (ii) the Secured Party is
given written notice of the Guarantor’s intention to discontinue this Guaranty,
notwithstanding any intermediate or temporary payment or settlement of the whole
or any part of the Obligations.  No such notice under (ii) above shall be
effective unless received and acknowledged by an officer of the Secured Party at
its head office.     No notice under (ii) above shall affect any rights of the
Secured Party or of any affiliate hereunder with respect to any Obligations
incurred prior to such notice.  This Guaranty shall continue to be effective or
be reinstated, notwithstanding any notice or termination, if at any time any
payment made or value received with respect to an Obligation is rescinded or
must otherwise be returned by the Secured Party upon the insolvency, bankruptcy
or reorganization of the Borrower, or otherwise, all as though such payment had
not been made or value received.


9.           Successors and Assigns.  This Guaranty shall be jointly and
severally binding upon the Guarantor, its successors and assigns, and shall
inure to the benefit of and be enforceable by the Secured Party and their
successors, transferees and assigns.  Without limiting the generality of the
foregoing sentence, the Secured Party may assign or otherwise transfer any
agreement or any note held by it evidencing, securing or otherwise executed in
connection with the Obligations, or sell participations in any interest therein,
to any other person or entity, and such other person or entity shall thereupon
become vested, to the extent set forth in the agreement evidencing such
assignment, transfer or participation, with all the rights in respect thereof
granted to the Secured Party herein.


10.                      Amendments and Waivers.  No amendment or waiver of any
provision of this Guaranty nor consent to any departure by the Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
the Secured Party.  No failure on the part of the Secured Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.


11.                      Notices.  All notices and other communications called
for hereunder shall be made in writing and, unless otherwise specifically
provided herein, shall be deemed to have been duly made or given when delivered
by hand or mailed first class mail postage prepaid or, in the case of
telegraphic or telexed notice, when transmitted, answer back received, addressed
as follows: if to the Guarantor, at the address set forth above, and if to the
Secured Party, to:
___________________________________________________________________________________________________________________________________________________________.


12.                      Governing Law; Consent to Jurisdiction.  This Guaranty
shall be governed by, and construed in accordance with, the laws of the State of
New York without reference to its conflicts of laws provisions.  The Guarantor
agrees that any suit for the enforcement of this Guaranty may be brought in the
courts of the State of New York or any federal court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Guarantor by mail at the address
specified in Section 11 hereof.  The Guarantor hereby waives any objection that
it may now or hereafter have to the venue of any such suit or any such court or
that such suit was brought in an inconvenient court.  Any enforcement action
relating to this Guarantee may be brought by motion for summary judgment in lieu
of a complaint pursuant to Section 3213 of the New York Civil Practice Law and
Rules.


13.                      WAIVER OF JURY TRIAL. THE GUARANTOR AND, BY THEIR
ACCEPTANCE OF THIS GUARANTY, THE SECURED PARTY, HEREBY WAIVES TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF: (A) THIS GUARANTY OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION WITH THE OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN
THE GUARANTOR AND THE SECURED PARTY.


14.                      Certain References.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural, as the identity of the person, persons, entity or entities may
require.  The terms “herein”, “hereof” or “hereunder” or similar terms used in
this Guaranty refer to this entire Guaranty and not only to the particular
provision in which the term is used.


15.                      Miscellaneous.  This Guaranty, together with the
Security Agreement, delivered by the Guarantor as of the date hereof to the
Secured Party, constitutes the entire agreement of the Guarantor with respect to
the matters set forth herein.  The rights and remedies herein provided are
cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of the
Obligations.  The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Captions are for the ease of reference only and shall not affect the
meaning of the relevant provisions.  The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural, masculine,
feminine and generic forms of the terms defined.







IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date appearing in the introductory paragraph of this
Guaranty.




CELLCEUTIX PHARMA, INC.
 
 
By /s/ George W. Evans
     Name:  George W. Evans
     Title:  Chief Executive Officer
 
       



